Appellant was convicted of theft of property of the value of over fifty dollars, and awarded a terra of ten years in the penitentiary.
There are no bills of exceptions in the record. The indictment seems to be regular and in proper form. The statement of facts discloses that the appellant was found in possession of a recently stolen auto truck, and that he made strenuous efforts to get away from pursuing motorcycle policemen in such truck, in fact injuring one of the officers rather seriously in his attempt to escape from them.
This possession of recently stolen property was unexplained, and under a proper charge on circumstantial evidence the jury found him guilty of the theft, and it is our opinion that such facts were sufficient to base a conviction thereon. See Branch's Penal Code, p. 1332.
The judgment is affirmed. *Page 378